Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments to the claims have overcome the previously presented drawing objections, claim objections, and 35 USC 112b rejections.
Applicant's arguments filed 8/4/2022 with respect to the prior art of Kees, Jr. (“Kees”) have been fully considered but they are not persuasive. Applicant argues that the prior art of Kees fails to disclose that the first and second cranks are formed as double anglings of the respective connecting portions in relation to the respective coil spring end. Consistent with the specification, the term “crank” is understood to be a single or double angling of a respective connecting portion (see middle paragraph on page 9 of specification as filed 8/11/2020).  An examiner-annotated reproduction of fig. 1 of Kees is reproduced below showing the first crank (which includes two bends; see 1st and 3rd bend angles) formed in the first connecting portion (13,16) and the second crank (bends forming 2nd and 4th bend angles) formed in the second connecting portion (14,17). The first and second cranks are formed as double anglings because they each include two bends that form two included angles. 

    PNG
    media_image1.png
    400
    820
    media_image1.png
    Greyscale


Applicant argues that the anglings of the first connecting portion are considered two single or separate anglings, and the anglings of the second connecting portion are considered two single or separate anglings. The term “double” has been given its broadest reasonable interpretation of “two; or twice as much or as many”. Two single or separate anglings formed on a connection portion form a double angling (i.e., two anglings) on that connection portion. Applicant asserts that the double angling of the instant invention allows the connecting portions to extend substantially along their entire length in parallel to one another. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not include any limitations distinguishing the claimed double anglings from the double anglings identified by the examiner in the prior art of Kees, noting that the entire connection portion can be considered to make up the respective transition region. Therefore, the rejections over Kees are maintained. 

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5: it is suggested that line 8 be amended to read “c) the flattened portion…” for consistency. In view of the indentation of line 8, it is understood that this is one of the conditions referred to in the preamble (“at least one of:…”).
Claim 6 starts with “clip”. For consistency, it is suggested that claim 6 be amended to start with “Surgical clip”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 14-17, 19-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kees, Jr. (US 3,827,438; “Kees”). Kees discloses a surgical clip comprising a first clamping arm (18), a second clamping arm (19), and a biasing element (12). The first clamping arm defines a first clamping surface, the second clamping arm defines a second clamping surface, and the biasing element holds the first and second clamping surfaces against each other in a basic position under bias. The first and second clamping arms are pivotable against (understood to “mean away” from in view of the instant application’s specification and drawings) each other counter to the action of the biasing element. (movement from fig. 1 to fig. 4) The biasing element is configured in the form of a coil spring which defines a coil spring longitudinal axis and has first and second coil spring ends, wherein the coil spring comprises between the first and second coil spring ends at least one winding extending over a circumferential angle of more than 360 degrees (as understood in view of figs. 1, 2). The first coil spring end is connected to the first clamping arm by way of a first connecting portion (13,16), the second coil spring end is connected to the second clamping arm by way of a second connecting portion (14,17), and the clamping surfaces held against each other in the basic position define a clamping plane (see figs. 1-3). The coil spring longitudinal axis (running through center of coil 12, into/out of page when viewing figure 1) runs parallel to the clamping plane (as understood in view of figs. 1-5). The first connecting portion is cranked in a transition region to the first coil spring end thereby forming a first crank (defined as a bend or curve) and the second connecting portion is cranked in a transition region to the second coil spring end thereby forming a second crank in order to orient the coil spring longitudinal axis in parallel to the clamping surface. The first and second cranks are formed as double anglings (i.e., each “crank” that stretches from spring end to clamping arm has two angles as illustrated in fig. 1, corresponding to first & third angles for first connecting portion and second & fourth angles for second connecting portion) of the respective connecting portion in relation the respective coil spring end. See the examiner-annotated figure below.

    PNG
    media_image1.png
    400
    820
    media_image1.png
    Greyscale

Regarding claim 2, the first and second clamping arms each have a free end pointing away from the biasing element (figs. 1-3).
Regarding claim 3, the clip comprises an intersection region, the first and second connecting portions intersecting (i.e., crossing, in the same manner as the instant invention) in the intersection region (see figs. 1, 4).
Regarding claim 4, the first and second connecting portions each have a flattened portion facing toward the other connecting portion. Note that the clip is formed of flat spring metal and thus the portions of the first and second connecting portions facing each other can be considered the flattened portions of the connecting portions.
Regarding claim 5, the flattened portion of the first connecting portion (13,16) directly adjoins the first clamping arm (18) and the flattened portion of the second connecting portion (14,17) directly adjoins the second clamping arm (18) and abut against each other or are spaced apart from each other by a narrow gap (noting that the entire connecting portions are flattened, as compared to a round wire, due to the use of a flat spring metal, 11 - fig. 6, for construction of the clip; see also fig. 2). Claim 5 requires only that the prior art meet at least part a or b. Nonetheless, the flattened portion of the first and/or second connection portion of the clip of Kees defines a flattened portion plane that runs perpendicular to the clamping plane as understood in view of figs. 1 and 2, and noting that the wire is formed of flat spring metal.
Regarding claim 6, the first connecting portion is angled by a first bend angle between the first clamping arm and the first coil spring end and the second connecting portion is angled by a second bend angle between the second clamping arm and the second coil spring end.

    PNG
    media_image1.png
    400
    820
    media_image1.png
    Greyscale

Regarding claim 7, the first bend angle corresponds to the second bend angle.
Regarding claim 9, the first connecting portion is angled by a third bend angle in a transition region to the first clamping arm and the second connecting portion is angled by a fourth bend angle in a transition region to the second clamping arm. 
Regarding claim 10, the third bend angle corresponds to the fourth bend angle. 


    PNG
    media_image2.png
    224
    741
    media_image2.png
    Greyscale


Regarding claim 17, see fig. 1 of Kees.
Regarding claim 19, the clip is formed as one piece. It is noted that the claim requires only that the clip is at least one of the limitations following (a) and (b).
Regarding claim 20, a cross-sectional area of the clip in a region of the coil spring is smaller than in a region of the first and second connecting portion. Consider cross-sectional area of clip taken in a plane parallel to view of fig. 1, at regions indicated by the double headed arrows in the examiner-annotated figure below. 

    PNG
    media_image3.png
    155
    371
    media_image3.png
    Greyscale

Regarding claim 14, the at least one winding comprises at least one first winding portion and at least one second winding portion (see examiner-annotated figure below), wherein the at least one first winding portion defines a first winding portion plane and the at least one second winding portion defines at least one second winding portion plane, and wherein the at least one first and at least one second winding portions are connected by way of a cranked portion remote from the first and second coil spring ends (i.e., remote along the length of the wire forming the spring, noting that the coil spring ends connect directly to connecting portions 13/16 and 14/17). It is noted that the phrase “cranked portion” is being its broadest reasonable interpretation of a bent or curved portion. Note the cranked portion in the examiner-annotated figure below, wherein this portion is curved into a circular/helical shape connecting the outer windings of the coil spring (12) and can therefore be considered a “cranked portion”.

    PNG
    media_image4.png
    278
    1039
    media_image4.png
    Greyscale

Regarding claim 15, the cranked portion shown above is substantially rectilinear (in cross-section due to shape of wire 11; see fig. 6) and is connected to the first winding portion at an angle (note that no particular angle is claimed) at a first cranked portion end (where adjacent windings meet) and is connected to the at least on second winding portion at an angle (note that no particular angle is claimed) at a second cranked portion end. The prior art need not meet the limitations set forth in part (b) since the claim recites “wherein at least one of:…” in line 1. Nonetheless, the cranked portion of Kees extends transversely to the first winding portion plane to move radially outward from the left end of shaded (12) to the right end of the identified 1st winding portion. 
Regarding claim 16, the first and second winding portions each extend over a circumferential angle of less than 360 degrees. Note that the term “portion” is defined as a segment or part of a whole. Therefore, the first and second winding portions are being considered portions of the outermost windings shown in fig. 2 which extend less than 360 degrees. Note that the prior art must only meet “at least one of” conditions a, b, c, or d to read on the claim. 
Regarding claim 21, the biasing element holds the first and second clamping surfaces against each other in the basic position under bias as understood in view of col. 2, ll. 6-21 of Kees. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kees, Jr. (US 3,827,438; “Kees”). Kees discloses a clip as explained in more detail above with respect to claims 6 and 9. Although Kees illustrates first (interior), second (interior), third and fourth bend angles greater than 90 degrees and less than 180 degrees as is apparent from at least figure 1 (see figure below and also annotated figure above), Kees does not expressly state that the bend angles fall within a range of about 90 to about 120 degrees. It would have been obvious to one of ordinary skill in the art to have modified the bend angles of Kees to fall within the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art (as discussed in more detail with respect to claim 6 and 9 above), discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Regarding claim 11, it is noted that the prior art must only meet “at least one of” limitations (a) or (b) in order to read on the claimed invention. 

    PNG
    media_image5.png
    306
    668
    media_image5.png
    Greyscale

Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kees, Jr. in view of Merz et al. (US 4,932,955). Kees discloses the invention substantially as stated above except for the first and second clamping surfaces having a clamping structure comprising clamping projections and/or clamping recesses. Merz discloses another clip having first and second clamping arms (103a,b) defining first and second clamping surfaces, respectively. Merz further discloses that the first and second clamping surfaces (104a,b) each having a clamping structure comprising clamping projections or clamping recesses in the form of fine serrations (127a,b) or small teeth-like projections to reduce slippage (col. 4, ll. 17-24). It would have been obvious to one of ordinary skill in the art to have modified the clamping surfaces of the prior art of Kees to include clamping projections and/or recesses in the form of fine serrations or small teeth-like projections as taught by Merz to reduce slippage of the clip when applied to tissue. Regarding claim 22, the clamping projections can be considered point-shaped since they are triangular in cross-section and come to a point (see fig. 2 of Merz).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 8/15/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771